Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders Four Oaks Fincorp, Inc. Four Oaks, North Carolina We consent to the incorporation by reference in the registration statements of Four Oaks Fincorp, Inc. (the “Company”) on Form S-8 (File Nos. 333-30677, 333-69792, 333-152159, 333-162200, 333-162202, and 333-165829) and Form S-3 (File No. 333-33527) of our report dated May 16, 2011 with respect to the consolidated financial statements of the Company as of December 31, 2010 and 2009 and for each of the years then ended, which report appears in the Company’s 2010 Annual Report on Form 10-K. /s/ Dixon Hughes Goodman LLP Raleigh, North Carolina May 16, 2011
